Ellison, J.
Plaintiff sued the defendant for legal services rendered in Ms behalf and recovered judgment in the trial court for $1,161.85. The verdict of the jury was rendered on the twenty-ninth day of December, 1893. On the next day the court adjourned over to the twenty-ninth day of January, 1894, on which latter day the defendant filed his motion for new trial. This was too late. The motion for new trial must be filed within four days — that is, four working days, but this does not mean that these days must be composed of such days as the court may be in actual session. If the court does not adjourn the term, but merely adjourns over to a certain other day, the time for filing motions for new trial runs as though this adjournment over had not occurred. Beckman v. Ins. Co., 49 Mo. App. 604. And so the supreme court has recently held.
The case is thus left without any matter of exception and we have only to examine the record proper. We discover no error in the latter, and hence can only affirm the judgment.
All concur.